DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The Amendment filed on 12/23/20, responding to the Office action mailed on 10/01/20, has been entered into the record.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et. al., U.S. Pat. Pub. 2015/0008403, hereafter Kudo (of record), in view of JPH09326297, hereafter ‘6297 (of record, machine translation is provided with this Office Action; the Examiner will refer to translation as “translation”).
Regarding claims 1 and 17, Kudo discloses (Fig. 2) a display apparatus or panel (par. [0038]), comprising:
a substrate [11] (par. [0109]) including a plurality of pixels (par. [0121]) configured to emit light, wherein the amount of emitted light is at a maximum when emitted at an angle of more than 0 degrees (Fig. 21, par. [190]); and
an encapsulation layer [51] covering the plurality of pixels and including a plurality of light collecting structures [71] (Fig. 2, par. [0088]-[0089]) each having a three-dimensional quadrangular horn shape or a three-dimensional quadrangular truncated-horn shape (par. [0089], truncated quadrangular pyramid).
Kudo fails to explicitly disclose
wherein the plurality of light collecting structures are disposed to respectively
correspond to the plurality of pixels in a one-to-one relationship, and
wherein each of the plurality of light collecting structures overlaps the corresponding pixel and a width of a lower surface of each of the plurality of light collecting structures is equal
to or greater than the width of the corresponding pixel.
	However, ‘6297 discloses (Figs 1-9, see Fig. 9)
wherein the plurality of light collecting structures [6] are disposed to respectively
correspond to the plurality of pixels [R],[G],[B] in a one-to-one relationship, and
wherein each of the plurality of light collecting structures overlaps the corresponding pixel and a width of a lower surface of each of the plurality of light collecting structures is equal

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kudo with the teachings of multi-pixel display as taught by ‘6297, because ‘6297 teaches (translation, par. [0005]) that such a modification improves contrast ratio and clarity of the image.
Regarding claim 13, Kudo in view of ‘6297 discloses everything as applied above. Kudo further discloses (Fig. 2, par. [0122]) further comprising a color filter [33] disposed on the encapsulation layer [51].
Claims 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et. al., U.S. Pat. Pub. 2015/0008403, hereafter Kudo (of record), in view of JPH09326297, hereafter ‘6297 (of record, machine translation is provided with this Office Action; the Examiner will refer to translation as “translation”), and further in view of Fujita, U.S. Pat. Pub. 2014/0312339, hereafter Fujita (of record).
Regarding claims 2 and 15, Kudo in view of ‘6297 discloses everything as applied above. Kudoin view of ‘6297 fails to explicitly disclose wherein the encapsulation layer comprises:
a first inorganic layer covering the plurality of pixels; an organic layer disposed on the first inorganic layer; and a second inorganic layer covering the organic layer.
However, Fujita discloses (Fig. 3) wherein the encapsulation layer [24], [25] comprises:
a first inorganic (par. [0238]) layer [24] covering the plurality of pixels; an organic (par. [0240]) layer [25] disposed on the first inorganic layer; and a second inorganic layer [24] covering the organic layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify encapsulation layer of Kudo with multiple layers of encapsulation of Fujita, because a multilayer improves protection of sensitive components from elements.

Claims 3-5, 7, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et. al., U.S. Pat. Pub. 2015/0008403, hereafter Kudo (of record), in view of JPH09326297, hereafter ‘6297 (of record, machine translation is provided with this Office Action; the Examiner will refer to translation as “translation”), in view of Fujita, U.C. Pat. Pub. 2014/0312339, hereafter Fujita (of record), and further in view of Kuroda et. al., U.S. Pat. Pub. 2012/0043881, hereafter Kuroda (of record).
Regarding claims 3 and 19, Kudo in view of ‘6297 in view of Fujita discloses everything as applied above. Kudo in view of Fujita fails to explicitly disclose wherein the organic layer comprises: a high refraction organic layer including the plurality of light collecting structures, wherein the plurality of light collecting structures collect a portion of light emitted from each of the plurality of pixels; and
a low refraction organic layer on the high refraction organic layer.
However, Kuroda discloses (Fig. 3-a) wherein the organic layer [30] comprises: a high refraction organic layer [25] including the plurality of light collecting structures; and
a low refraction (par. [0045]) organic layer [20] on the high refraction organic layer [25].
The limitation “wherein the plurality of light collecting structures collect a portion of light emitted from each of the plurality of pixels” is obvious over the combination of references, since it is disclosed by Kudo (Fig. 10, each light collecting structure [74] collects light from the corresponding pixel).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structures of Kudo with the teachings of organic materials of Kuroda, because Kuroda teaches (par. [0047]) that such a structure of organic materials can be formed in an inexpensive stamping process, so it simplifies manufacturing.
Regarding claim 4, Kudo in view of ‘6297 in view of Fujita in view of Kuroda discloses everything as applied above. Kuroda further discloses (par. [0045], Fig. 3a) wherein the high refraction organic layer 
Regarding claim 5, Kudo in view of ‘6297 in view of Fujita in view of Kuroda discloses everything as applied above. The limitation “wherein the first refractive index is equal to or greater than 1.7, and the second refractive index is less than 1.7” is obvious over Kuroda (par. [0045], [0070]), who discloses a similar overlapping range and a close value of the first refractive index of equal to or greater than 1.8, and the second refractive index less than 1.8 (MPEP, 2144.05.I and case law therein).
Regarding claim 7, Kudo in view of ‘6297 in view of Fujita in view of Kuroda discloses everything as applied above. Kuroda further discloses (Fig. 3-a) wherein each of the plurality of light collecting structures [25] has a height that is less than a thickness of the organic layer [30].

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et. al., U.S. Pat. Pub. 2015/0008403, hereafter Kudo (of record),  in view of JPH09326297, hereafter ‘6297 (of record, machine translation is provided with this Office Action; the Examiner will refer to translation as “translation”), and further in view of Lee et. al., U.S. Pat. Pub. 2018/0006264, hereafter Lee (of record).
Regarding claim 8, Kudo in view of 6297 discloses everything as applied above. Kudo further discloses (Fig. 2) wherein each of the plurality of pixels comprises:
a plurality of first electrodes [21] disposed on the substrate [11];
a bank [52] covering one or more edges of the plurality of first electrodes [21];
an organic light emitting layer[23] disposed on the plurality of first electrodes and the bank; and
a second electrode [22] disposed on the organic light emitting layer [23].
Kudo in view of ‘6297 fails to explicitly disclose wherein the bank includes a trench.
However, Lee discloses (Fig. 12) wherein the bank[640] includes a trench [300].

Regarding claim 9, Kudo in view of ‘6297 in view of Lee discloses everything as applied above. Lee further discloses (Fig. 12) wherein an air gap is in the trench [300].
Regarding claim 10, Kudo in view of ‘6297 in view of Lee discloses everything as applied above. Lee further discloses (Fig. 12) wherein the organic light emitting layer [221] is on each of a sidewall of the trench and a floor of the trench [300].
Regarding claim 11, Kudo in view of ‘6297 in view of Lee discloses everything as applied above. Lee further discloses (Fig. 12) wherein the trench [300] passes through the bank [640], [650].
Regarding claim 12, Kudo in view of ‘6297 in view of Lee discloses everything as applied above. Kudo further discloses (Fig. 2, par. [0122]) wherein the organic light emitting layer is a white light emitting layer in each of the plurality of pixels.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo et. al., U.S. Pat. Pub. 2015/0008403, hereafter Kudo (of record), in view of Yang , JP 2014130218, hereafter Yang (of record), and further in view of JPH09326297, hereafter ‘6297 (of record, machine translation is provided with this Office Action; the Examiner will refer to translation as “translation”).
Regarding claim 14, Kudo discloses (Fig. 2) a display panel (par. [0038]), comprising:
a substrate [11] (par. [0109]) including a plurality of pixels (par. [0121]) configured to emit light, wherein the amount of emitted light is at a maximum when emitted at an angle of more than 0 degrees (Fig. 21, par. [190]); and
an encapsulation layer [51] covering the plurality of pixels and including a plurality of light collecting structures [71] (Fig. 2, par. [0088]-[0089]) each having a three-dimensional quadrangular horn 
Kudo fails to explicitly disclose:
A head-mounted display, comprising:
the display panel;
a lens array including a plurality of lenses configured to enlarge an image displayed by the display panel; and
an accommodating case configured to accomodate the display panel and the lens array.
However, Yang discloses (abstract, Figs 2, 4)
A head-mounted display (Fig. 4), comprising:
the display panel [2];
a lens array [3] including a plurality of lenses [3a] configured to enlarge an image displayed by the display panel; and
an accommodating case  (Fig. 4) configured to –accommodate-- the display panel and the lens array.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the display panel of Kudo in a head-mounted display taught by Yang for virtual reality applications.
Kudo in view of Yang fails to explicitly disclose
wherein the plurality of light collecting structures are disposed to respectively
correspond to the plurality of pixels in a one-to-one relationship, and
wherein each of the plurality of light collecting structures overlaps the corresponding pixel and a width of a lower surface of each of the plurality of light collecting structures is equal
to or greater than the width of the corresponding pixel.

wherein the plurality of light collecting structures [6] are disposed to respectively
correspond to the plurality of pixels [R],[G],[B] in a one-to-one relationship, and
wherein each of the plurality of light collecting structures overlaps the corresponding pixel and a width of a lower surface of each of the plurality of light collecting structures is equal
to or greater than the width of the corresponding pixel (See Fig. 9).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kudo with the teachings of multi-pixel display as taught by ‘6297, because ‘6297 teaches (translation, par. [0005]) that such a modification improves contrast ratio and clarity of the image.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et. al., U.S. Pat. Pub. 2015/0008403, hereafter Kudo (of record), in view of Yang, JP 2014130218, hereafter Yang (of record), in view of JPH09326297, hereafter ‘6297 (of record, machine translation is provided with this Office Action; the Examiner will refer to translation as “translation”), and further in view of Fujita, U.S. Pat. Pub. 2014/0312339, hereafter Fujita (of record).
Regarding claims 15, Kudo in view of Yang in view of ‘6297 discloses everything as applied above. Kudo in view of Yang in view of ‘6297 fails to explicitly disclose wherein the encapsulation layer comprises:
a first inorganic layer covering the plurality of pixels; an organic layer disposed on the first inorganic layer; and a second inorganic layer covering the organic layer.
However, Fujita discloses (Fig. 3) wherein the encapsulation layer [24], [25] comprises:

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify encapsulation layer of Kudo with multiple layers of encapsulation of Fujita, because a multilayer improves protection of sensitive components from elements.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et. al., U.S. Pat. Pub. 2015/0008403, hereafter Kudo (of record), in view of Yang, JP 2014130218, hereafter Yang (of record), in view of JPH09326297, hereafter ‘6297 (of record, machine translation is provided with this Office Action; the Examiner will refer to translation as “translation”), in view of Fujita, U.S. Pat. Pub. 2014/0312339, hereafter Fujita (of record), and further in view of Kuroda et. al., U.S. Pat. Pub. 2012/0043881, hereafter Kuroda (of record).
Regarding claims 16, Kudo in view of Yang in view of ‘6297 in view of  Fujita discloses everything as applied above. Kudo in view of Yang in view of  Fujita fails to explicitly disclose wherein the organic layer comprises: a high refraction organic layer including the plurality of light collecting structures, wherein the plurality of light collecting structures collect a portion of light emitted from each of the plurality of pixels; and
a low refraction organic layer on the high refraction organic layer.
However, Kuroda discloses (Fig. 3-a) wherein the organic layer [30] comprises: a high refraction organic layer [25] including the plurality of light collecting structures; and
a low refraction (par. [0045]) organic layer [20] on the high refraction organic layer [25].
The limitation “wherein the plurality of light collecting structures collect a portion of light emitted from each of the plurality of pixels” is obvious over the combination of references, since it is 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structures of Kudo with the teachings of organic materials of Kuroda, because Kuroda teaches (par. [0047]) that such a structure of organic materials can be formed in an inexpensive stamping process, so it simplifies manufacturing.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Amended limitation, along with motivation to modify, appears to be disclosed by the Japanese reference from IDS cited by the Applicant. The Examiner provided a machine translation of said reference (the description),
Applicant corrected the typographical error.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BILKIS JAHAN/               Primary Examiner, Art Unit 2896                                                                                                                                                                                         
/VICTOR V BARZYKIN/               Examiner, Art Unit 2817